Citation Nr: 1634436	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 1, 2009, for the award of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Loreain Tolle, Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In this decision the RO denied an evaluation in excess of 70 percent for the Veteran's PTSD and granted a TDIU rating effective in June 2011.  

By way of history, the record shows that the Veteran initially appealed a September 2007 rating decision that granted service connection for PTSD and assigned a 50 percent evaluation effective in November 2006.  The Veteran asserted in his substantive appeal that he was entitled to a 70 percent rating.  Thereafter, in May 2011, the RO granted a 70 percent rating back to the Veteran's November 2006 claim for service connection.  Although the RO informed the Veteran that the grant of a 70% disability rating was a grant of the full benefits for which he was seeking, here, the Board finds that the grant did not constitute full grants of benefits for the claim which has been appealed to the Board and, therefore, the issues of entitlement to a higher increased rating for the disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 95 (1993).  In fact, in the month following the RO's May 2011 notification, the Veteran asserted that he was unable to work due to his service-connected PTSD.  In September 2013, the RO granted an earlier effective date of July 1, 2009, for the grant of the Veteran's TDIU rating.  However, in view of the Veteran's assertion that he is entitled to an earlier effective date back to November 2006, this decision is not considered a full grant of the benefits sought and therefore remains in appellate status.  Id.  

In May 2016, the Veteran testified at a Board hearing in Washington, D.C.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Symptoms of the Veteran's PTSD have not approximated total occupational and   social impairment at any point during the pendency of this appeal.

2.  The Veteran had marginal employment from at least November 2006 to the date he stopped working on July 1, 2009.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the Veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an earlier effective date of November 29, 2006, but no earlier, for the award of a TDIU rating have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b). 

The Veteran's appeal regarding his PTSD evaluation and entitlement to TDIU arises from his dispute of the disability rating and effective dates assigned for the award of such benefits, which are downstream elements of the award.  He was notified on several occasions of how to establish entitlement to an increased disability rating and earlier effective date.  Moreover, there is no allegation of prejudice and so no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claims.  The Veteran informed VA in an April 2012 statement (VA Form 21-4138) that he receives all of his medical treatment through VA, and his VA psychiatric treatment records have been obtained.  His Social Security Administration (SSA) records have also been obtained.  In addition, the Veteran has been afforded appropriate and adequate VA medical examinations (in October 2007 and October 2011).  See Barr v. Nicholson, 21 Vet App 303 (2007).  

Finally, as noted, the Veteran testified at a Board hearing in May 2016.  He has not identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In light of the above, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 


II.  Increased Rating for PTSD

Facts

VA outpatient records in 2006 show the Veteran's participation in a VA PTSD program to include group and individual sessions.  

Records from the Social Security Administration (SSA) include a January 2007 Functional Capacity Assessment due to the Veteran's PTSD.  The assessment shows that his ability to maintain adequate social relations, respond appropriately to authority and work effectively with others was moderately limited.  It also shows that he retained the capability of performing simple, work-related tasks.

At an initial VA PTSD examination in October 2007, the Veteran was noted to have poor social and occupational functioning since service.  He reported having a stable marriage, but said that he tended to isolate.  He was noted to have an unstable occupational history with lost time from work because of interpersonal difficulties linked to PTSD.  His activity of daily living was best described as adequate.  He was noted to be able to drive an automobile, maintain a checking account, and venture out independently as well as take care of his personal needs.  On examination he was alert with appropriate behavior and good hygiene.  It was noted that rapport was gradually established and maintained during the entire interview.  Speech was spontaneous with normal rate, volume and tone.  There was no evidence of hallucinations or delusions and the Veteran did not have any obsessions, compulsions or phobias.  His mood was assessed as anxious and depressed.  His affect was flat/blunted, at times inconsistent to thought content and mood.  He denied suicidal or homicidal ideations, intentions or plans.  Thought processes were logical, coherent and goal oriented.  There were no deficiencies of cognition or memory.  Concentration and attention were mildly impaired.  Insight was good and judgment was fair.  The Veteran was assigned a GAF score of 67.

A January 2008 VA outpatient record notes that the Veteran had had recurrent suicidal ideation over the last 35 years and had temper problems we well as insomnia.

A March 2008 VA outpatient record notes that the Veteran had Vietnam memorabilia in his room.  He was assigned a GAF score of 51.

In his Notice of Disagreement with the 50 percent rating, the Veteran reported in June 2008 that his PTSD symptoms included flashbacks, hallucinations, sleep problems and rage.  In a statement dated in June 2008, the Veteran's wife reported that the Veteran's PTSD was manifested by symptoms that included rage, poor social functioning, depression, and decreased concentration.

A December 2009 VA outpatient record shows that the Veteran reported that he had anger issues and sleep problems.  He also reported that he had not been able to work in over four years.  He stated that he worked around his house and read history books.

A December 2009 VA treatment record notes that the Veteran had completed a PTSD depression group and joined an anger management group.  

Records from SSA show that the Veteran was found in November 2010 to be medically disabled as of July 1, 2009, due to a primary diagnosis related to a back disorder and a secondary diagnosis of affective disorders.

In January 2011, the Veteran underwent a medical evaluation for state disability determination purposes.  He reported at that time that he had had difficulty sleeping as well as hearing voices.  He also reported that he had had both auditory and visual hallucinations as well as suicidal thoughts.  He further reported that he had had multiple flashbacks and had been placed on medications by VA.  He stated that the medications had helped, but his symptoms still persisted.  He further stated that his symptoms interfered with his ability to perform both his activities of daily living as well as his instrumental activities of daily living.

A June 2011 VA outpatient record notes that the Veteran had not been able to work for years due to his PTSD and that he stayed busy around the house.  He stated that he had 50 people over for Memorial Day and was making summer plans to visit friends and family out of state. 

A September 2011 VA psychiatric treatment record contains an impression of "complex treatment resistant PTSD."

Virtual VA records include a VA PTSD examination report in October 2011.  The Veteran reported at this time that "things were pretty much the same."  He state that he had an old farmhouse and spent most of his time fixing things.  He also noted that his wife worked and that every couple of weeks he and his wife went on day trips.  He reported that he was in a motorcycle club with all Vietnam veterans.  He stated that he saw the majority of these veterans at monthly meetings and socialized with a few of them every couple of weeks.  Noted PTSD symptoms included a depressed mood, anxiety, panic attacks once a week or less, chronic sleep impairment, and suicidal ideation described as intermittent and passive without plan or intent.  The examiner determined that the criteria that best summarized the Veteran's PTSD involved occupational and social impairment with reduced reliability and productivity.  The examiner assigned the Veteran a GAF score of 62.

In an addendum report in October 2011, the VA examiner reported that the Veteran's PTSD moderately affects his social functioning, but does not impact his ability for physical or sedentary employment.

In May 2012, the agency of original jurisdiction (AOJ) obtained an addendum opinion from a VA psychologist who opined that the Veteran was more likely than not unable to obtain and/or maintain substantially gainful or marginal employment.  He went on to opine that his PTSD would not impact his ability for physical or sedentary employment.

A June 2012 VA outpatient psychiatric record reflects a GAF score of 55.

The Veteran testified in May 2016 that he had been married to his wife for approximately 30 years and that they got along pretty well.  He stated that he lives in a rural farmhouse and spends his time doing things around the house while his wife works.  He also stated that he does not like to socialize and has limited friends who occasionally stop by.  He reported that his social time is when he goes to his PTSD group therapy sessions.  He and his representative reported that he has been committed to his VA treatment and has done very well.  They also testified that it took approximately two years to tweak his medication, but that that was now settled.    

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Here, the Board finds that the disability has not significantly changed and a uniform evaluation is warranted.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Discussion

While there is no question that the Veteran's PTSD symptoms cause social and occupational impairment, the Board finds that the record does not reflect total occupational and social impairment due to symptoms of such a frequency, degree, and severity as described for a 100 percent evaluation for PTSD or equivalent symptoms.  Rather, findings at the October 2007 VA examination show that the Veteran was alert with appropriate behavior and good hygiene.  His speech was spontaneous with normal rate, volume and tone, and there was no evidence of hallucinations or delusions.  The Veteran did not have any obsessions, compulsions or phobias, and he denied suicidal or homicidal ideations, intentions or plans.  His thought processes were logical, coherent and goal oriented.   There were no deficiencies of cognition or memory.  He was assigned a GAF score of 67 which reflects some mild symptoms.  

In terms of social impairment, the Board finds that the Veteran does not have total social impairment, as is evident by his marriage of over 30 years which he described at the May 2016 hearing as being "pretty good."  Additionally, he is able to entertain on a limited basis and travels out of state to visit family and friends.  See June 2011 VA outpatient record.  

In addition, the Board notes that the VA examiner in October 2011 assessed the Veteran's occupational and social impairment as most approximating the criteria for a 50 percent rating, i.e., occupational and social impairment with reduced reliability and productivity.  Moreover, the VA psychiatric outpatient records on file since 2011 do not show that the Veteran's PTSD has materially worsened, but rather has more or less remained the same.  In this regard, the Veteran and his representative testified at the Board hearing in May 2016 that the Veteran has been very committed to his VA treatment and has done very well.  Also, his GAF scores throughout the pendency of this appeal have ranged from 51 to 67 which reflect mild to moderate symptoms.  

In light of the foregoing, the Board finds that the Veteran's overall psychiatric presentation is not of a severity as described for a 100 percent rating nor has he demonstrated the symptoms listed under Code 9411 for a 100 percent rating.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

III. Earlier Effective Date for TDIU

Law and Regulations

The issue of entitlement to TDIU has been raised during the course of the Veteran's appeal of the disability rating assigned to the Veteran's service-connected PTSD.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration is given to the Veteran's level of education, special training, and previous work experience. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

Additionally, for TDIU purposes, "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Marginal employment, however, is not considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19 (2015).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Facts and Discussion

The Veteran meets the scheduler requirements for the award of a TDIU based on the grant of a 70% disability rating for his service-connected PTSD, effective November 29, 2006.  As noted in the introduction above, the RO thereafter granted an earlier effective date of July 1, 2009, for the Veteran's TDIU rating.  See September 2013 rating decision.  The RO assigned this date based on information it received from the Social Security Administration showing that the Veteran stopped working on June 30, 2009.  

The Veteran disagrees with the July 1, 2009, effective date and asserts that the date for his TDIU should go back to the date of his initial claim for service connection for PTSD in November 2006.  In this regard, he asserts that although he was a self employed cabinet maker prior to July 1, 2009, his employment had been marginal.  That is, he and his wife reported that he had had trouble completing his work and meeting deadlines due to his PTSD and had not earned above the poverty level since 2002.  

The Board finds that the Veteran has indeed performed marginal employment since at least 2006.  This is based on a PEBES (Personal Earnings and Benefits Estimate Statement) computer printout showing zero earnings for 2006 and 2007, and is consistent with an August 2006 psychiatric outpatient record which notes that for past few years the Veteran had had great difficulty being active in his work as a cabinet maker and felt that it was "all going downhill".  While the Veteran's earnings for 2008 and 2009 are not as clear, there is a hand written figure of $10,494 on the leave statement for 2008.  Even assuming the accuracy of this figure, it is close to the poverty level for the earnings of a single individual over 65 for 2008 which is $10,326.00.  See www.census.gov/hhes/www/poverty/data/threshold.   

As far as the Veteran's earnings for 2009, this is not documented; however, he stopped working altogether in July 2009 and thus had only partial earnings that year.  In short, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran maintained marginal employment since at least 2006 due to his PTSD and is thus shown to have met the criteria under 38 C.F.R. § 4.16(a) for a TDIU effective in November 2006.  38 C.F.R. § 3.102.  Accordingly, the Board finds that November 29, 2016, the date of the grant of the 70 percent disability rating for the Veteran's service-connected PTSD is the proper effective date for the grant of TDIU.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.


An effective date of November 29, 2006, but no earlier, for the award of entitlement to TDIU is granted.



____________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


